                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 MICHAEL ANTHONY BROWN

                 Plaintiff,                                   CIVIL ACTION NO.: 4:18-cv-275

         v.

 OFFICER DENTON,

                 Defendant.


                                             ORDER

        After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge’s January 9, 2019 Report and Recommendation, (doc. 7), to which Plaintiff filed

Objections, (doc. 8).     For the reasons set forth below, the Court OVERRULES Plaintiff’s

Objections and ADOPTS the Report and Recommendation as the opinion of the Court.

Consequently, the Court DISMISSES WITHOUT PREJUDICE Plaintiff’s due process claim.

        In his objections, Brown protests that Officer Denton’s false statement regarding his post-

car crash injuries “did harm [him] in a lot of ways.” (Doc. 8.) He does not, however, actually

set forth any of those “ways” in which he was harmed. Rather, Brown explains that he ought to

have been rushed to the emergency room — for what, he does not say — rather than being seen

for minor injuries by the jailhouse nurse before transport to the hospital. Additionally, he does

not state that he suffered injury at the hands of that nurse, that the treatment he received at the jail

was inadequate, or that the delayed assessment at the hospital caused him any harm. Id. As set

forth in the Report and Recommendation, “[w]hen the claim turns on the quality of the treatment

provided, there is no constitutional violation as long as the medical care provided to the inmate is
‘minimally adequate.’” Blanchard v. White Cty. Det. Center Staff, 262 F. App’x 959, 964 (11th

Cir. 2008) (internal cite omitted). Because plaintiff’s claim arises from a mere disagreement over

the provider who treated him and a delay where no harm resulted from that delay, Brown has pled

himself out of a claim against Officer Denton for his “false statement.” Accordingly, the Report

and Recommendation of the Magistrate Judge is adopted as the opinion of the Court. Service

shall proceed, however, for Brown’s excessive force claim against Officer Denton, per the Report

and Recommendation.

       SO ORDERED, this 31st day of January, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
